Citation Nr: 0022910	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1961 to August 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) San Diego Regional Office (RO) which 
denied service connection for PTSD.  

In connection with this appeal, the veteran requested and was 
scheduled for a personal hearing before a Member of the Board 
at the RO.  Although he was notified of the time and date of 
the hearing by mail, he failed to appear and did not furnish 
an explanation for his failure to appear.  Nonetheless, the 
RO offered him the opportunity to reschedule his hearing.  In 
June 2000, the veteran withdrew his hearing request.  Thus, 
the Board will proceed with consideration of this claim based 
on the evidence of record.  38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

The clear weight of the most probative medical evidence of 
record supports the conclusion that the veteran does not 
currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's June 1961 naval enlistment medical examination 
report is negative for pertinent complaints or abnormalities.  
In December 1961, he was found guilty by summary court 
martial of unauthorized absence.  He was fined and restricted 
to the limits of his ship for three weeks.  

In March 1962, he was again charged with being absent without 
authorization and he was confined while awaiting trial.  Two 
days later, he sought medical treatment for symptoms of 
anxiety, tension, a quivering voice, and easy weeping.  He 
was seen on several subsequent occasions with similar 
complaints; at no time did he report being assaulted and none 
of the service medical records contain any notation of any 
finding of physical injury.  

In April 1962, the veteran was convicted by special court 
martial of two specifications of unauthorized absence; he was 
sentenced to confinement at hard labor for two months and a 
reduction in his pay grade.  Later that month, he was 
transferred to the Naval Hospital in St. Albans, New York, 
for further psychiatric treatment.  The referring diagnosis 
was schizophrenic reaction, paranoid type.  It is noted that 
the RO has attempted to obtain hospitalization records from 
St. Albans, but has been advised that they are not available.  

In August 1962, the veteran was issued a general discharge 
under honorable conditions due to unsuitability.  His August 
1962 naval discharge medical examination report is negative 
for pertinent complaints or findings; clinical evaluation 
revealed no psychiatric abnormalities.  

In March 1977, the veteran filed a claim of service 
connection for "mental disability."  He indicated that 
although his disability had begun in 1957, prior to his 
enlistment in the Navy, it had been aggravated therein.  In 
support of his claim, he submitted an April 1977 letter from 
a social worker at a public health clinic to the effect that 
the veteran had been treated there on a sporadic basis since 
November 1969; she indicated that he had been given diagnoses 
of paranoid personality disorder and inadequate personality 
disorder.  

By June 1977 rating decision, the RO denied his claim of 
service connection for a psychiatric disorder.  He was 
notified of this decision by June 1977 letter, but he did not 
initiate an appeal therefrom.  

The veteran thereafter was denied service connection for an 
acquired psychiatric disability by the Board in December 
1989, and he attempted on several occasions (most recently in 
January 1996) to reopen his claim of service connection for 
an acquired psychiatric disorder.  Each such application is 
entirely silent for any claim of PTSD or report of any in-
service assault.  The medical evidence he submitted in 
support of these applications, consisting of VA and private 
treatment records dated from November 1962 to February 1996, 
contain numerous diagnoses, including anxiety, dysthymic 
disorder, bipolar disorder, impulse control disorder, 
atypical anxiety disorder, borderline personality disorder, 
polydrug abuse, and malingering.  None of these treatment 
records contains a diagnosis of PTSD.  

It is also noted that only one of these clinical records, an 
October 1994 private treatment record, contains any reference 
to an in-service assault.  In specific, this record reveals 
that in October 1994, the veteran visited a psychiatric 
clinic on a walk-in basis and he reported that he was 
depressed and anxious about being turned down twice for 
disability benefits from the Social Security Administration 
for a claimed back disability, leg pain, and mental 
difficulties.  At that time, the veteran also mentioned that 
he had been put in the brig during service for going AWOL 
where he "was abused physically."  No further details were 
offered by the veteran.  

In March 1997, the veteran submitted a claim of service 
connection for PTSD, alleging that he had developed PTSD as a 
result of an incident in service in which he was the victim 
of an attempted sexual assault.  He stated that "I cannot 
begin to tell how much impact this incident had on the rest 
of my life up to now."  

In support of his claim, he submitted an April 1997 letter 
from his mother who indicated that while the veteran was in 
the brig in service, "he witnessed an act committed by a 
sentry on another prisoner, to wit:  a sexual assault."  She 
further indicated that "[s]ometime later this same sentry 
attempted the same act with [the veteran] at which time he 
violently defended himself to prevent it, which he did."  

The veteran was afforded a VA medical examination in December 
1997.  In describing his childhood and school experiences to 
the VA psychologist, the veteran reported that he had had a 
high IQ, had been president of his fraternity, and was active 
in sports and the art club.  In fact, he indicated that "I 
was breaking the 4 minute mile...in high school," a claim 
which the examiner noted was likely untrue.  With respect to 
his military history, the veteran reported he enlisted in the 
Navy in July 1961.  He claimed that he had only one 
disciplinary action in service - a captain's mast for going 
AWOL, which he indicated was related to "problems with a 
girlfriend."  He stated that while in the brig for that 
offense, he witnessed a sexual assault on another inmate by a 
guard.  He claimed that a few days later, the same guard came 
into his cell and stated "I got the power now, white boy!  
Ain't nothing you can do to stop me!"  The veteran indicated 
that he knew what the guard was going to do so "I grabbed my 
rifle stock, started swinging it as hard as I could ... they 
put me in a straight jacket in a rubber room for 3 days."  
The veteran indicated that following the attempted sexual 
assault, he "requested" a general discharge from service.  
With respect to current symptoms, the VA psychologist noted 
that the veteran had endorsed many symptoms of PTSD, such as 
flashbacks, trouble concentrating, hypervigilance, 
irritability, and a feeling of detachment.  The 
psychologist's behavioral observations during the examination 
included the fact that the veteran had good eye contact, 
except when describing the alleged in-service stressor.  At 
that time, his affect reportedly changed considerably, and he 
exhibited considerable stuttering.  The psychologist's 
diagnostic impressions included PTSD.  In making his 
diagnosis, the psychologist noted that the veteran's claims 
folder was unavailable at the time of the examination; 
therefore, he recommended a full review of his records "to 
clarify the degree of his exposure to trauma while in the 
military."

In July 1998, the veteran indicated that he had had a rifle 
stock in his cell in service because after he witnessed the 
assault on the other inmate, he told another prisoner about 
the incident.  As a result, he stated this information "got 
back to brig personnel" who immediately placed him in the 
isolation cell.  He stated that, the next day, a sergeant 
brought him a rifle stock, a can of linseed oil, and some 
rags and told him he wanted it hand rubbed until he was 
satisfied.  The veteran indicated that "thank God he did or 
I would not have been able to defend myself."  

In April 1999, the veteran was afforded a fee basis 
examination by a psychiatrist.  At the outset, the 
psychiatrist noted that the veteran's claims folder was not 
available and that information on his history had been 
obtained directly from him.  In that regard, she cautioned 
that the veteran was not a reliable historian "because he 
appeared to exaggerate and dramatize much of his interaction 
with me."  On examination, in response to the psychiatrist's 
questions regarding his troubles in service, the veteran 
indicated that he had gone AWOL to "straighten things out 
with his girlfriend."  He indicated that on his return, he 
was given one month in the brig.  The veteran described 
himself as "a trustee" in the brig, claiming that he had 
had access to "whatever I wanted."  In fact, he stated that 
"I was working on a rifle stock for a Marine sergeant."  In 
describing his alleged stressor, the veteran indicated that 
one of the guards in the brig had been "coming on sexually" 
to some of the men; one night, he indicated the guard came 
into his room and called him "a little white girl" and told 
him "you're mine."  The veteran indicated that he became so 
fearful that he began "wailing on" the guard with the rifle 
stock.  He stated that "[t]he next thing I knew, I was in a 
straight jacket.  I got out of the straight jacket.  They 
gave me Thorazine and put me in a rubber room for a month."  
The veteran claimed that he was given an honorable discharge, 
secondary to a medical condition and "never functioned well 
after that."  The psychiatrist indicated that when she asked 
the veteran to describe what kind of problems he had had 
following service, the veteran responded that he had PTSD.  
When she asked him to describe his specific symptoms, he was 
unable to do so, stating that "[t]hey gave me this big 
computer test" and "told me I had it."  The examiner 
indicated that she suspected that the veteran was describing 
the test he had been administered by the December 1997 VA 
psychologist in which the veteran had responded affirmatively 
to specific questions as to whether he had symptoms of PTSD.  
On open-ended questions, however, the psychiatrist indicated 
that the veteran was not able to describe any of the specific 
symptoms of PTSD, such as nightmares, flashbacks, an 
increased startle response, and avoidance of stimuli.  When 
prompted, however, he tended to claim that he had almost 
every symptom of PTSD.  

In the examination report, the psychiatrist concluded that 
the veteran displayed no objective symptoms of PTSD.  For 
example, both before and after the interview, the veteran was 
observed to be very cheerful and chatting with another male 
patient in the waiting room.  She noted that during the 
interview portion of the examination, he had good eye contact 
and good interpersonal contact.  However, when he described 
his in-service stressor, he looked at the ground and 
attempted to stutter.  The psychiatrist noted that "this did 
not appear to be at all credible."  In that regard, she 
noted that she had personal experience with stuttering, both 
in its neurological form and the form that is secondary to 
stress.  She indicated that the veteran's "stuttering" was 
not realistic or genuine.  She further indicated that he did 
not appear to be actually as distressed as he was attempting 
to portray and noted that there was clear evidence of 
exaggeration.  During the mental status portion of the 
examination, the examiner noted that the veteran attempted to 
portray himself as somewhat confused; however, she indicated 
that she had specific questions about his credibility in that 
regard.  The final diagnoses included previous alcohol abuse 
and mixed personality traits with prominent narcissistic and 
histrionic features.  

Thereafter, the RO forwarded the veteran's claims folder to 
the psychiatrist for review.  In a January 2000 addendum, she 
indicted that she had carefully reviewed all of the veteran's 
records in great detail, including his service medical 
records showing treatment while in the brig.  The 
psychiatrist noted that the veteran had claimed that he had 
been the victim of an attempted sexual assault; however, she 
noted that "there was no actual comment made in regards to 
such a threat or any evidence in his records that this 
actually happened."  After reviewing the veteran's medical 
records, the psychiatrist indicated that she would not change 
her previous diagnoses except to say that the veteran had 
polydrug abuse instead of just alcohol abuse.  In addition, 
she indicated that she had "more of a suspicion of frank 
malingering in his claim of having [PTSD]."  In that regard, 
she noted that "[i]t is interesting to note that in recent 
years clinicians have had an increased suspicion of 
malingering or making claims of symptoms for secondary 
gains."  She explained that the "secondary gain is usually 
indicated to be receiving public or government funds for 
'disability.'"  She concluded that there was minimal 
evidence that the veteran's period of service had any effect 
at all on his current condition.  In fact, she noted that the 
veteran, himself, had made little mention of his time in the 
service throughout the years to various clinicians even 
though he had had ample opportunities to do so.  She noted 
that he only recently started to make a claim of PTSD, which, 
again, she indicated was not currently present.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); ); Anglin v. West, 
11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the U.S. Court of Appeals for Veterans Claims (the Court) has 
held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

More recently, however, the Court has indicated that such 
"categorical" rules are not operative in cases where the 
veteran claims entitlement to service connection for PTSD due 
to an in-service personal assault.  Patton v. West, 12 Vet. 
App. 272 (1999).  Rather, the Court indicated that in such 
cases, "alternate sources" may provide credible supporting 
evidence of in-service personal assault.  These include 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, pregnancy tests, increased interest in test 
for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  See VA 
Adjudication Manual M21-1 (M21-1), part III, 5.14(c).  

III.  Analysis

The initial question before the Board is whether the veteran 
has submitted a well grounded claim, i.e., one which is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); 38 U.S.C.A. § 5107.  More 
specifically, the Court has indicated that a veteran seeking 
service connection for PTSD must satisfy the initial burden 
of submitting a well-grounded claim by furnishing (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of an in-service stressor, and (3) medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997).

Here, the veteran record contains (1) medical evidence in the 
form of a December 1997 VA examination report showing a 
current diagnosis of PTSD (which must be presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of the claimed in-service stressor), (2) his own statements 
of the claimed in-service stressor (which the Board presumes 
to be true for the limited purpose of determining whether his 
claim is well grounded, see King v. Brown, 5 Vet. App. 19 
(1993)), and (3) medical evidence of a nexus between service 
and the current PTSD in the form of the December 1997 VA 
medical examination report relating the diagnosis of PTSD to 
his claimed in-service stressors.  Based on the foregoing, 
the Board concludes that the veteran has submitted a well 
grounded claim of service connection for PTSD.  

Because the claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claim.  38 
U.S.C.A. 5107(a).  After careful review of the record, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the veteran.

In reaching this conclusion, the Board has considered the 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In 
that case, the Federal Circuit held a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  The Court further held that in cases where there 
is a breach of the duty to assist in which the VA failed to 
obtain pertinent service medical records specifically 
requested by the claimant, VA must provide the claimant with 
notice explaining the deficiency; otherwise, the claim does 
not become final for purposes of appeal.  

In this case, the Board finds that the duty to assist has 
been met in this respect.  The veteran has requested that the 
RO obtain records from St. Albans Naval Hospital, where he 
received inpatient psychiatric treatment in service.  The 
record shows that the RO has made more than one attempt to 
obtain those record.  Additionally, although these attempts 
have been unsuccessful, the veteran has been given notice of 
the fact that records from St. Albans are unavailable.  
Finally, and most importantly, the Board finds that such 
records are not pertinent to the instant appeal.  As set 
forth in detail below, the veteran's claim is denied on the 
basis that he does not currently have PTSD.  As the veteran 
himself has acknowledged, PTSD was not a commonly recognized 
disease entity in the early 1960s when he was hospitalized; 
there is no indication that, even if these records were 
obtained, they would show a diagnosis of PTSD.  In addition, 
there is no indication that these records would support the 
veteran's recent contentions to the effect that he was the 
victim of an attempted sexual assault while incarcerated in 
service; the veteran has indicated that he did not describe 
the alleged attempted sexual assault to anyone else in 
service.  For these reasons, the Board finds that the duty to 
assist the veteran has been fully met in this case and no 
further action by VA is necessary with respect to the 
hospitalization records from St. Albans.  

Although the absence of the records from St. Albans is 
unlikely to affect the outcome of his claim, the Board does 
recognize that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been lost or destroyed while the 
file was in the possession of the government.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
veteran's claim was undertaken with these duties and 
obligations in mind.

The Board has also considered whether further development of 
this matter is warranted in light the Court's decision in 
Patton v. West, 12 Vet. App. 272 (1999), but finds no basis 
for further action.  In this case, the RO has complied with 
the guidelines set forth in VA's Adjudication Procedures 
Manual M21-1, Part III, § 5.14(c), to include the special 
letter to the veteran.  The RO also attempted diligently to 
develop the personnel records from service and its 
development action included comprehensive medical evaluations 
of the complete record with the question of whether there is 
evidence of psychiatric disability attributable to personal 
assault in service clearly before the providers.  Finally, 
the Board notes that the veteran's claim is denied on the 
basis that he does not currently have PTSD.  The veracity of 
his claimed in-service stressor is not a matter on which this 
case turns.  Thus, additional development to verify his 
alleged stressor is not necessary.  For all these reasons, 
VA's duty to assist this veteran has been fully met.  

Turning to the merits of the veteran's claim, the Board again 
notes that for service connection to be awarded for PTSD, 
three elements must be present:  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  

In this case, after carefully reviewing the evidence of 
record, the Board finds that the preponderance of the 
evidence shows that the veteran does not currently have PTSD.  
Although the Board is cognizant that the veteran was 
diagnosed with PTSD at the December 1997 VA examination, the 
Board places far more probative weight on the findings of the 
psychiatrist who conducted the April 1999 examination of the 
veteran and concluded that he did not have PTSD.   

Here, it is noted that the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators. . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993). 

In that regard, it is clear that the fee basis psychiatrist 
thoroughly reviewed the veteran's claims folder and 
specifically ruled out a diagnosis of PTSD related to the 
veteran's claimed stressor.  The Board further finds that the 
psychiatrist's conclusion that the veteran does not have PTSD 
is supported by the earlier medical evidence of record, 
spanning more than three decades, which contains no diagnosis 
of PTSD.  Moreover, her conclusion that he did not have PTSD 
was based on her observations, as well as a personal 
interview of the veteran, in which she was able to reach 
conclusions about the veracity of his claims of having PTSD 
symptoms, relying on her expertise in psychiatry as well as 
her personal knowledge of, and experiences with, stuttering.  

On the other hand, the Board places little probative value on 
the diagnosis of PTSD in the December 1997 VA examination 
report, as it was based primarily on the veteran's subjective 
"endorsement" of having symptoms of PTSD.  As noted by the 
fee basis psychiatrist, however, when the veteran was faced 
with open-ended questions about his symptoms, he was unable 
to describe any specific symptoms of PTSD.  Thus, it is clear 
that the veteran's responses to the December 1997 test 
questions (on which the diagnosis of PTSD was based) were 
gauged by what served his interests in his claim, not honest 
reporting of his symptoms.  In addition, as the psychologist 
acknowledged in the December 1997 examination report, the 
veteran's medical records were unavailable for review.  
Indeed, he recommended further investigation of the veteran's 
claim, given that his claims folder was unavailable.  For all 
of these reasons, the Board assigns minimal probative value 
to the December 1997 diagnosis of PTSD.  

Other than the December 1997 VA examination report, the 
record contains no other competent evidence of a diagnosis of 
PTSD.  In that regard, it is noted that even assuming that 
his own claims that he has PTSD were at all credible, the 
veteran himself is not shown to possess the medical expertise 
to render such a diagnosis; thus, his lay statements are of 
limited probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record is against finding 
that the veteran currently has PTSD.  Thus, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for PTSD and the benefit sought on appeal 
is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

